Exhibit 10.1

Apellis Pharmaceuticals, Inc.

Executive Separation Benefits and Retention Plan

1.    Establishment of Plan. Apellis Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), hereby establishes an unfunded separation benefits
and retention plan (the “Plan”) that is intended to be a welfare benefit plan
within the meaning of Section 3(1) of ERISA. The Plan is in effect for Covered
Employees who experience a Covered Termination occurring after the Effective
Date and before the termination of this Plan. This Plan supersedes any and all
(i) severance plans and separation policies applying to Covered Employees that
may have been in effect before the Effective Date with respect to any
termination of employment and (ii) the provisions of any agreements between any
Covered Employee and the Company that provide for severance benefits.

2.    Purpose. The purpose of the Plan is to establish the conditions under
which Covered Employees will receive the separation benefits described herein if
employment with the Company (or its successor in a Change in Control (as defined
below)) terminates under the circumstances specified herein. The separation
benefits paid under the Plan are intended to assist employees in making a
transition to new employment and are not intended to be a reward for prior
service with the Company.

3.    Definitions. For purposes of this Plan,

(a)    “Base Salary” shall mean, for any Covered Employee, such Covered
Employee’s base rate of pay exclusive of any bonuses, overtime pay, shift
differentials, “adders,” any other form of premium pay, or other forms of
compensation.

(b)    “Board” shall mean the Board of Directors of the Company or the
Compensation Committee of the Board of Directors of the Company.

(c)    “Cause” shall mean a finding by the Company of (i) a material breach of
any material term of any applicable offer letter or any employee
non-competition, non-solicitation, confidentiality and assignment (or similar)
agreement, (ii) a plea of guilty or nolo contendere to, or conviction of, the
commission of a felony offense or a crime of dishonesty, (iii) repeated
unexplained or unjustified absences, refusals or failures to carry out the
lawful directions of the Board or the Chief Executive Officer, or the employee’s
supervisor, (iv) willful misconduct or gross negligence with regard to the
Company that the Company determines in good faith is or is reasonably likely to
result in material harm to the Company and its reputation; or (v) a material
violation of the Company’s published policies, including those prohibiting
unlawful harassment and discrimination or concerning drugs and alcohol, as in
effect from time to time.



--------------------------------------------------------------------------------

(d)    “Change in Control” shall mean the occurrence of any of the following
events, provided that such event or occurrence constitutes a change in the
ownership or effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company, as defined in Treasury
Regulation §§1.409A-3(i)(5)(v), (vi) and (vii):

(i)    the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock of
the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 under the Exchange Act) 50% or more of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change in Control: (1) any acquisition directly from the Company or
(2) any acquisition by any entity pursuant to a Business Combination (as defined
below) which complies with clauses (x) and (y) of subsection (ii) of this
definition;

(ii)    the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no Person (excluding any employee benefit plan (or related
trust) maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 50% or more of the then-outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination); or

(iii)    the liquidation or dissolution of the Company.

(e)    “C-Level Officers” shall mean the Chief Executive Officer, Chief
Financial Officer, the Chief Operating Officer, the Chief Medical Officer, the
Chief Commercial Officer, the Chief Innovation Officer, the Chief People
Officer, the General Counsel and any other employee of the Company designated as
such by the Board.

 

2



--------------------------------------------------------------------------------

(f)    “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act.

(g)    “Code” shall mean the Internal Revenue Code of 1986, as amended.

(h)    “Company” shall mean Apellis Pharmaceuticals, Inc. or, following a Change
in Control, any successor thereto.

(i)    “Covered Employees” shall mean all Regular Full-Time Employees (both
exempt and non-exempt) and any Part-Time Employee who is designated as a Covered
Employee by the Board, who hold the title of Vice President or higher, who
experience a Covered Termination and who are not ineligible to receive
separation benefits under the Plan as provided in Section 5 hereof. For the
avoidance of doubt, Temporary Employees and Part-Time Employees (who are not
designated as Covered Employees) are not eligible for separation benefits under
the Plan. An employee’s full-time, part-time or temporary status for the purpose
of this Plan is determined by the Plan Administrator upon review of the
employee’s status immediately before termination. Any person who is classified
by the Company as an independent contractor or third party employee is not
eligible for separation benefits even if such classification is modified
retroactively.

(j)    “Covered Termination” shall mean (i) a termination by the Company of the
employee without Cause at any time from and after the Effective Date and before
the termination of this Plan or (ii) a resignation by the employee for Good
Reason upon a Change in Control or during the twelve (12) month period following
a Change in Control.

(k)    “Effective Date” shall mean September     , 2019.

(l)    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.

(m)    “Good Reason” shall mean: (i) a material reduction in the employee’s Base
Salary; (ii) a material diminution in the employee’s authority, duties, or
responsibilities, provided that a change in scope solely as a result of the
Company becoming a subsidiary of another corporation (including a
publicly-traded corporation) will not constitute Good Reason; (iii) a change in
the geographic location at which the employee must perform his or her ongoing
and regular services from the location at which he or she performed such
services before such new requirement to a new location that is more than fifty
(50) miles from the prior location; or (iv) any other action or inaction that
constitutes a material breach by the Company of any agreement under which the
employee provides services; provided, however, that in any case the employee has
not consented to the condition which would otherwise give rise to a Good Reason.
In order to establish a “Good Reason” for terminating employment, an employee
must provide written notice to the Company of the existence of the condition
giving rise to the Good Reason, which notice must be provided within sixty
(60) days of the initial existence of such condition, the Company must fail to
cure the condition within thirty (30) days thereafter, and an employee’s
termination of employment must occur no later than thirty (30) days after the
end of the 30-day cure period.

 

3



--------------------------------------------------------------------------------

(n)    “Part-Time Employees” shall mean employees who are not Regular Full-Time
Employees and are treated as such by the Company.

(o)    “Participants” shall mean Covered Employees.

(p)    “Plan Administrator” shall have the meaning set forth in Section 13
hereof.

(q)    “Release Agreement” shall have the meaning set forth in Section 6 hereof.

(r)    “Release Effective Date” shall have the meaning set forth in
Section 12(c)(1) hereof.

(s)    “Regular Full-Time Employees” shall mean employees, other than Temporary
Employees, normally scheduled to work at least thirty (30) hours a week unless
the Company’s local practices, as from time to time in force, whether or not in
writing, establish a different hours threshold for regular full-time employees.

(t)    “Temporary Employees” are employees treated as such by the Company,
whether or not in writing.

4.    Coverage. A Covered Employee may be entitled to receive separation
benefits under the Plan if such employee experiences a Covered Termination. In
order to receive separation benefits under the Plan, Covered Employees must meet
the eligibility and other requirements provided below in Sections 5 and 6 of the
Plan.

5.    Eligibility for Severance Benefits. The following employees will not be
eligible for separation benefits under the Plan, except to the extent
specifically determined otherwise by the Plan Administrator: (a) an employee who
is terminated for Cause; (b) an employee who retires, terminates employment as a
result of an inability to performs his duties due to physical or mental
disability or dies; (c) an employee who voluntarily terminates his employment,
other than for Good Reason upon a Change in Control or during the twelve
(12) month period following a Change in Control; (d) an employee who is employed
for a specific period of time in accordance with the terms of a written
employment agreement; (e) an employee who has been employed for less than three
(3) months if no Change in Control has occurred prior to the termination of the
employee’s employment; and (f) an employee who promptly becomes employed by
another member of the controlled group of entities of which the Company (or its
successor in the Change in Control) is a member as defined in Sections 414(b)
and (c) of Code.

6.    Conditions to Separation Benefits.

(a)    As a condition to the separation benefits in Sections 7 and 8, the
Covered Employee must execute and return to the Company a severance and release
of claims agreement provided by and satisfactory to the Company (the “Release
Agreement”), and such Release Agreement must become binding, enforceable and
irrevocable within sixty (60) calendar days following termination of employment.
The Release Agreement shall contain, among other things, a general release of
claims by the Covered Employee, the agreement of the Covered Employee not to
disparage the Company and reaffirmation of

 

4



--------------------------------------------------------------------------------

the Covered Employee’s obligations under his or her nonsolicitation,
nondisclosure and development agreement. Payments will begin in the first pay
period beginning after the conditions in this Section 6 have been satisfied or
as promptly as practicable thereafter, provided that if the foregoing sixty
(60) day period would end in a calendar year subsequent to the year in which the
Covered Employee’s employment ends, payments will not be made before the first
payroll period of the subsequent year (the “Payment Date”). Notwithstanding the
foregoing, the acceleration of vesting of the Equity Awards as contemplated by
Section 8(d) below shall take immediate effect upon the date of termination;
provided, however, that the Covered Employee agrees that the portion of such
Equity Awards that shall have been accelerated pursuant to Section 8(d) (the
“Accelerated Portion”) shall not be exercised or transferred prior to the date
on which the severance conditions in this Section 6 have been satisfied, that
any shares to be issued or retained under the Equity Awards will not be issued
or retained prior to the date on which the conditions in this Section 6 have
been satisfied and that if the conditions in this Section 6 have not been
satisfied within the prescribed time period, than, as of such date, the
Accelerated Portion shall be cancelled and shall cease to be exercisable, shall
be forfeited, or shall not be issued, as applicable on the basis of the type of
Equity Award.

(b)    In addition, as a condition of Covered Employee’s receipt of the
separation benefits in Sections 7 and 8, the Covered Employee agrees to
(i) reasonably cooperate with the Company at its request in all matters relating
to the winding up of Executive’s pending work on behalf of the Company and the
orderly transfer of such work to other employees of the Company following any
termination of employment, (ii) during the Severance Period (as defined below),
upon reasonable notice by the Company, make himself/herself reasonably available
to the Company on an as-needed basis in connection with the orderly transition
of the Covered Employee’s duties without receiving any additional compensation
other than the separation benefits, and (iii) reasonably cooperate in the
resolution of any dispute (including, without limitation, litigation of any
action) involving the Company that relates in any way to Covered Employee’s
activities while employed by the Company. The Company shall reimburse the
Covered Employee for all reasonable out-of-pocket expenses incurred by the
Covered Employee in order to provide such cooperation.

7.    NFC Separation Benefits. A Covered Employee who is entitled to separation
benefits under this Plan and whose employment is terminated by the Company
without Cause, which termination does not occur upon a Change in Control or
during the twelve (12) month period following the Change in Control, shall be
entitled to the following separation benefits:

(a)    Continuation of such employee’s monthly Base Salary for the Severance
Period indicated below (the “Severance Period”), based upon his or her
title/role.

 

Title/Role of Participant    Severance Period

Chief Executive Officer

  

Twelve (12) months

Other C-Level Officers

  

Nine (9) months

Vice President / Senior Vice President

  

Twenty-six (26) weeks

 

5



--------------------------------------------------------------------------------

(b)    Company contributions to the cost of COBRA coverage on behalf of the
Covered Employee and any applicable dependents for no longer than the Covered
Employee’s applicable Severance Period if the Covered Employee elects COBRA
coverage, and only for so long as such coverage continues in force. Such costs
shall be determined on the same basis as the Company’s contribution to
Company-provided health and dental insurance coverage in effect for an active
employee with the same coverage elections; provided that if the Covered Employee
commences new employment and is eligible for a new group health plan, the
Company’s continued contributions to the cost of COBRA coverage shall end when
the new employment begins.

The Covered Employee’s “years of service” with the Company are calculated by
dividing the total number of days between and including an employee’s hire date
and termination date by 365 and taking that number to the second decimal point.

For purposes of this Section 7 and Section 8 below, a Covered Employee’s
title/role shall be such employee’s title/role immediately prior to the Covered
Termination or, if (i) such employee’s title/role is changed in connection with
a Change in Control, it shall be such employee’s title/role immediately prior to
the Change in Control or (ii) during the twelve (12) months following the Change
in Control, it shall be such employee’s highest title/role during such period.

8.    Change in Control Separation Benefits. A Covered Employee entitled to
separation benefits under this Plan whose Covered Termination occurs upon a
Change in Control or during the twelve (12) month period following the Change in
Control shall be entitled to the following separation benefits:

(a)    A lump sum payment calculated based upon his or her monthly Base Salary,
title/role and period provided below.

 

Title/Role of Participant    Severance Payment

Chief Executive Officer

  

Eighteen (18) months of monthly Base Salary

Other C-Level Officers

  

Twelve (12) months of monthly Base Salary

Vice President / Senior Vice President

  

Twenty-six (26) weeks of monthly Base Salary

In addition, C-level Officers shall receive as an additional lump sum payment an
amount equal to 150% (in the case of the Chief Executive Officer) or 100% (in
the case of the other C-level Officers) of the C-level Officer’s target bonus
award for the year in which the termination occurs without regard to whether the
performance goals applicable to such target bonus have been established or
satisfied as of the date of termination.

 

6



--------------------------------------------------------------------------------

(b)    Company contributions to the cost of COBRA coverage on behalf of the
Covered Employee and any applicable dependents for no longer than the Covered
Employee’s applicable Severance Period used to calculate the payment in
Section 8(a) if the Covered Employee elects COBRA coverage, and only for so long
as such coverage continues in force. Such costs shall be determined on the same
basis as the Company’s contribution to Company-provided health and dental
insurance coverage in effect for an active employee with the same coverage
elections; provided that if the Covered Employee commences new employment and is
eligible for a new group health plan, the Company’s continued contributions
toward COBRA coverage shall end when the new employment begins.

(c)    At the request of the Participant, the Company will arrange and pay for
reasonable outplacement services (“Outplacement Benefits”). The benefit provided
will be determined in the Plan Administrator’s sole discretion and will vary
based on the employee’s role within the organization. No Outplacement Benefits
will be paid after six months following the Covered Employee’s date of
termination of employment; provided that if the Covered Employee commences new
employment such employee’s Outplacement Benefits shall immediately cease.

(d)    Notwithstanding the terms of any stock option agreement, restricted stock
agreement or other stock award (“Equity Award”), other than terms more favorable
to the Covered Employee, effective as of the date of termination, accelerate the
vesting of all Equity Awards held by the Covered Employee at the date of
termination (other than Equity Awards that vest on the basis of performance and
do not provide solely for time-based vesting), such that such Equity Awards
shall become 100% vested.

9.    Recoupment. If a Covered Employee fails to comply with the terms of the
Plan, including the provisions of Section 6 above, the Company may require
repayment to the Company of any benefits described in Sections 7 and 8 above
that the Covered Employee has already received to the extent permitted by
applicable law and with the “value” determined in the sole discretion of the
Plan Administrator. Payment is due in cash or by check within 10 days after the
Company provides notice to a Covered Employee that it is enforcing this
provision. Any benefits described in Sections 7 and 8 above not yet received by
such Covered Employee will be immediately forfeited.

10.    Death. If a Participant dies after the date of his or her Covered
Termination but before all payments or benefits to which such Participant is
entitled pursuant to the Plan have been paid or provided, payments will be made
to any beneficiary designated by the Participant prior to or in connection with
such Participant’s Covered Termination or, if no such beneficiary has been
designated, to the Participant’s estate. For the avoidance of doubt, if a
Participant dies during such Participant’s applicable Severance Period, Benefits
Continuation will continue for the Participant’s applicable dependents for the
remainder of the Participant’s Severance Period.

 

7



--------------------------------------------------------------------------------

11.    Withholding. The Company may withhold from any payment or benefit under
the Plan: (a) any federal, state, or local income or payroll taxes required by
law to be withheld with respect to such payment; (b) such sum as the Company may
reasonably estimate is necessary to cover any taxes for which the Company may be
liable and which may be assessed with regard to such payment; and (c) such other
amounts as appropriately may be withheld under the Company’s payroll policies
and procedures from time to time in effect.

12.    Section 409A. It is expected that the payments and benefits provided
under this Plan will be exempt from the application of Section 409A of the Code,
and the guidance issued thereunder (“Section 409A”). The Plan shall be
interpreted consistent with this intent to the maximum extent permitted and
generally, with the provisions of Section 409A. A termination of employment
shall not be deemed to have occurred for purposes of any provision of this Plan
providing for the payment of any amounts or benefits upon or following a
termination of employment (which amounts or benefits constitute nonqualified
deferred compensation within the meaning of Section 409A) unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Plan, references to
a “termination,” “termination of employment” or like terms shall mean
“separation from service”. Neither the Participant nor the Company shall have
the right to accelerate or defer the delivery of any payment or benefit except
to the extent specifically permitted or required by Section 409A.

Notwithstanding the foregoing, to the extent the severance payments or benefits
under this Plan are subject to Section 409A, the following rules shall apply
with respect to distribution of the payments and benefits, if any, to be
provided to Participants under this Plan:

(a)    Each installment of the payments and benefits provided under this Plan
will be treated as a separate “payment” for purposes of Section 409A. Whenever a
payment under this Plan specifies a payment period with reference to a number of
days (e.g., “payment shall be made within 10 days following the date of
termination”), the actual date of payment within the specified period shall be
in the Company’s sole discretion. Notwithstanding any other provision of this
Plan to the contrary, in no event shall any payment under this Plan that
constitutes “non-qualified deferred compensation” for purposes of Section 409A
be subject to transfer, offset, counterclaim or recoupment by any other amount
unless otherwise permitted by Section 409A.

(b)    Notwithstanding any other payment provision herein to the contrary, if
the Company or appropriately-related affiliates become publicly-traded and a
Covered Employee is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B) with
respect to such entity, then each of the following shall apply:

(i)    With regard to any payment that is considered “non-qualified deferred
compensation” under Section 409A payable on account of a “separation from
service,” such payment shall be made on the date which is the earlier of (A) the
day following the expiration of the six month period measured from the date of
such “separation from service” of the Covered Employee, and (B) the date of the
Covered Employee’s death (the “Delay Period”) to the extent required under
Section 409A. Upon the expiration of the Delay Period, all payments delayed

 

8



--------------------------------------------------------------------------------

pursuant to this provision (whether otherwise payable in a single sum or in
installments in the absence of such delay) shall be paid to or for the Covered
Employee in a lump sum, and all remaining payments due under this Plan shall be
paid or provided for in accordance with the normal payment dates specified
herein; and

(ii)    To the extent that any benefits to be provided during the Delay Period
are considered “non-qualified deferred compensation” under Section 409A payable
on account of a “separation from service,” and such benefits are not otherwise
exempt from Section 409A, the Covered Employee shall pay the cost of such
benefits during the Delay Period, and the Company shall reimburse the Covered
Employee, to the extent that such costs would otherwise have been paid by the
Company or to the extent that such benefits would otherwise have been provided
by the Company at no cost to the Covered Employee, the Company’s share of the
cost of such benefits upon expiration of the Delay Period. Any remaining
benefits shall be reimbursed or provided by the Company in accordance with the
procedures specified in this Plan.

(c)    To the extent that severance benefits pursuant to this Plan are
conditioned upon a Release, the Covered Employee shall forfeit all rights to
such payments and benefits unless such release is signed and delivered (and no
longer subject to revocation, if applicable) within 60 days following the date
of the termination of the Covered Employee’s employment with the Company. If the
Release is no longer subject to revocation as provided in the preceding
sentence, then the following shall apply:

(i)    To the extent any severance benefits to be provided are not
“non-qualified deferred compensation” for purposes of Section 409A, then such
benefits shall commence upon the first scheduled payment date immediately after
the date the Release is executed and no longer subject to revocation (the
“Release Effective Date”). The first such cash payment shall include all amounts
that otherwise would have been due prior thereto under the terms of this Plan
applied as though such payments commenced immediately upon the termination of
Covered Employee’s employment with the Company, and any payments made after the
Release Effective Date shall continue as provided herein. The delayed benefits
shall in any event expire at the time such benefits would have expired had such
benefits commenced immediately following the termination of Covered Employee’s
employment with the Company.

(ii)    To the extent any such severance benefits to be provided are
“non-qualified deferred compensation” for purposes of Section 409A, then the
Release must become irrevocable within 60 days of the date of termination and
benefits shall be made or commence upon the date provided in Section 6, provided
that if the 60th day following the termination of Executive’s employment with
the Company falls in the calendar year following the calendar year containing
the date of termination, the benefits will be made no earlier than the first
business day of that following calendar year. The first such cash payment shall
include all amounts that otherwise would have been due prior thereto under the
terms of this

 

9



--------------------------------------------------------------------------------

Agreement had such payments commenced immediately upon the termination of
Executive’s employment with the Company, and any payments made after the first
such payment shall continue as provided herein. The delayed benefits shall in
any event expire at the time such benefits would have expired had such benefits
commenced immediately following the termination of Executive’s employment with
the Company.

(d)    The Company makes no representations or warranties and shall have no
liability to any Participant or any other person, other than with respect to
payments made by the Company in violation of the provisions of this Plan, if any
provisions of or payments under this Plan are determined to constitute deferred
compensation subject to Section 409A of the Code but not to satisfy the
conditions of that section.

13.    Plan Administration.

(a)    Plan Administrator. The Plan Administrator shall be the Board; provided,
however, that the Board may in its sole discretion appoint a new Plan
Administrator to administer the Plan following a Change in Control. The Plan
Administrator shall also serve as the Named Fiduciary of the Plan under ERISA.
The Plan Administrator shall be the “administrator” within the meaning of
Section 3(16) of ERISA and shall have all the responsibilities and duties
contained therein.

The Plan Administrator can be contacted at, and any notices to the Company
hereunder should be sent to, the following address:

Apellis Pharmaceuticals, Inc.

6400 Westwind Way

Suite A

Crestwood, KY 40014-4114

Attn: Chief People Officer

(b)    Decisions, Powers and Duties. The general administration of the Plan and
the responsibility for carrying out its provisions shall be vested in the Plan
Administrator. The Plan Administrator shall have such powers and authority as
are necessary to discharge such duties and responsibilities which also include,
but are not limited to, interpretation and construction of the Plan, the
determination of all questions of fact, including, without limit, eligibility,
participation and benefits, the resolution of any ambiguities and all other
related or incidental matters, and such duties and powers of the plan
administration which are not assumed from time to time by any other appropriate
entity, individual or institution. The Plan Administrator may adopt rules and
regulations of uniform applicability in its interpretation and implementation of
the Plan.

The Plan Administrator shall discharge its duties and responsibilities and
exercise its powers and authority in its sole discretion and in accordance with
the terms of the controlling legal documents and applicable law, and its actions
and decisions that are not arbitrary and capricious shall be binding on any
employee, and employee’s spouse or other dependent or beneficiary and any other
interested parties whether or not in being or under a disability.

 

10



--------------------------------------------------------------------------------

14.    Indemnification. To the extent permitted by law, all employees, officers,
directors, agents and representatives of the Company shall be indemnified by the
Company and held harmless against any claims and the expenses of defending
against such claims, resulting from any action or conduct relating to the
administration of the Plan, whether as a member of the Committee or otherwise,
except to the extent that such claims arise from gross negligence, willful
neglect, or willful misconduct.

15.    Plan Not an Employment Contract. The Plan is not a contract between the
Company and any employee, nor is it a condition of employment of any employee.
Nothing contained in the Plan gives, or is intended to give, any employee the
right to be retained in the service of the Company, or to interfere with the
right of the Company to discharge or terminate the employment of any employee at
any time and for any reason. No employee shall have the right or claim to
benefits beyond those expressly provided in this Plan, if any. All rights and
claims are limited as set forth in the Plan.

16.    Severability. In case any one or more of the provisions of this Plan (or
part thereof) shall be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect the
other provisions hereof, and this Plan shall be construed as if such invalid,
illegal or unenforceable provisions (or part thereof) never had been contained
herein.

17.    Non-Assignability. No right or interest of any Covered Employee in the
Plan shall be assignable or transferable in whole or in part either directly or
by operation of law or otherwise, including, but not limited to, execution,
levy, garnishment, attachment, pledge or bankruptcy.

18.    Integration With Other Pay or Benefits Requirements. The severance
payments and benefits provided for in the Plan are the maximum benefits that the
Company will pay to Covered Employees on a Covered Termination, except to the
extent otherwise specifically provided in a separate agreement. To the extent
that the Company owes any amounts in the nature of severance benefits under any
other program, policy or plan of the Company that is not otherwise superseded by
this Plan, or to the extent that any federal, state or local law, including,
without limitation, so-called “plant closing” laws, requires the Company to give
advance notice or make a payment of any kind to an employee because of that
employee’s involuntary termination due to a layoff, reduction in force, plant or
facility closing, sale of business, or similar event, the benefits provided
under this Plan or the other arrangement shall either be reduced or eliminated
to avoid any duplication of payment. The Company intends for the benefits
provided under this Plan to partially or fully satisfy any and all statutory
obligations that may arise out of an employee’s involuntary termination for the
foregoing reasons and the Company shall so construe and implement the terms of
the Plan.

19.    Amendment or Termination. The Board may amend, modify, or terminate the
Plan at any time in its sole discretion; provided, however, that (a) any such
amendment, modification or termination made prior to a Change in Control that
adversely affects the rights of

 

11



--------------------------------------------------------------------------------

any Covered Employee shall be unanimously approved by the Company’s Board of
Directors, including the Chief Executive Officer, (b) no such amendment,
modification or termination may affect the rights of a Covered Employee then
receiving payments or benefits under the Plan without the consent of such
person, and (c) no such amendment, modification or termination made after a
Change in Control shall be effective for one year. The Board intends to review
the Plan at least annually.

20.    Governing Law. The Plan and the rights of all persons under the Plan
shall be construed in accordance with and under applicable provisions of ERISA,
and the regulations thereunder, and the laws of State of Delaware (without
regard to conflict of laws provisions) to the extent not preempted by federal
law.

 

12